UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4083



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL WAYNE CADE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-01-200)


Submitted:   July 23, 2002                 Decided:   August 8, 2002


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia A. Kurelac, Moundsville, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Miller A. Bushong, III,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Wayne Cade pled guilty to one count of distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (2000), and

one count of being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000). Cade’s attorney filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating there are no meritorious issues for appeal.              Cade

has filed a pro se supplemental brief raising the following claims:

(1) the search pursuant to a warrant violated his right to due

process; (2) the prosecutor acted vindictively in prosecuting the

case; and (3) counsel was ineffective for failing to consider an

appeal.   Finding no reversible error, we affirm.

     In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues for appeal. We have considered

Cade’s issues raised in the supplemental brief and find them

without merit. We therefore affirm Cade’s convictions and sentence.

We require that counsel inform her client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the


                                      2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3